 



Exhibit 10.1
Summary of Compensation Arrangements for Named Executive Officers and Directors
Compensation Arrangements for Named Executive Officers
Following is a description of the compensation arrangements that have been
approved by the Company’s Human Resources Committee on January 16, 2006 for the
Company’s Chief Executive Officer and the other three most highly compensated
executive officers in fiscal 2005 (the “Named Executive Officers.”)
The Human Resource Committee approved the following base salaries, effective
February 10, 2006 for the Named Executive Officers:

         
James Tilley
  $ 226,000  
William R. Glass
  $ 167,000  
Mark DeBacker
  $ 133,000  
Robert G. Miller
  $ 200,000  

Messrs. Tilley, Glass, and DeBacker base salaries were set pursuant to the terms
of their respective employment agreements with the Bank, and Mr. Miller’s base
salary was set by the Company’s Human Resource Committee. In addition to their
base salaries, the Named Executive Officers are eligible to receive options
granted pursuant to the Company’s 1999 Stock Option and Long-Term Incentive
Plan, as amended.
As previously reported in the Company’s 2006 Proxy Statement, the Human Resource
Committee approved the following bonus payments for performance in fiscal 2005:

         
James Tilley
  $ 27,000  
William R. Glass
  $ 21,500  
Mark DeBacker
  $ 17,500  
Robert G. Miller
  $ 100,000  

Compensation Arrangements for Non-Employee Directors
Per-meeting and any annual fee compensation arrangements for non-employee
directors have not changed in fiscal 2006 from fiscal 2005.

 